EXHIBIT 10.64

 

CRITICAL PATH, INC.

 

CHANGE OF CONTROL SEVERANCE AGREEMENT

 

This Change of Control Severance Agreement (this “Agreement”) is made and
entered into effective as of May 29, 2003 (the “Effective Date”), by and between
Michael Zukerman (the “Executive”) and Critical Path, Inc., a California
corporation (the “Company”). Certain capitalized terms used in this Agreement
are defined in Section 1 below.

 

RECITALS

 

A. It is expected that the Company from time to time will consider the
possibility of a Change of Control. The Board of Directors of the Company (the
“Board”) recognizes that such consideration can be a distraction to the
Executive and can cause the Executive to consider alternative employment
opportunities.

 

B. The Board believes that it is in the best interests of the Company and its
shareholders to provide the Executive with an incentive to continue his
employment and to maximize the value of the Company upon a Change of Control for
the benefit of its shareholders.

 

C. In recognition of Executive’s longstanding service with the Company during
which time Executive’s leadership has been fundamental to the Company’s
development and in order to provide the Executive with enhanced financial
security and sufficient encouragement to remain with the Company notwithstanding
the possibility of a Change of Control, the Board believes that it is imperative
to provide the Executive with certain severance benefits upon the Executive’s
termination of employment in connection with a Change of Control.

 

AGREEMENT

 

In consideration of the mutual covenants herein contained and the continued
employment of the Executive by the Company, the parties agree as follows:

 

1. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

 

(a) Cause. “Cause” shall mean (i) the Executive’s willful, repeated failure to
substantially perform his duties (except due to physical or mental illness), if
the Executive fails to cure within fifteen (15) days after there has been
delivered to the Executive from the Board written notice of such failure; (ii) a
willful act by the Executive that constitutes gross misconduct and is injurious
to the Company; (iii) any act of personal dishonesty taken by the Executive in
connection with his responsibilities as an employee which is intended to result
in substantial personal enrichment of the Executive; or (iv) the Executive’s
conviction of or plea of no contest to a felony.

 

CRITICAL PATH, INC.

CHANGE OF CONTROL SEVERANCE AGREEMENT (MICHAEL ZUKERMAN)

 

-1-



--------------------------------------------------------------------------------

(b) Change of Control. “Change of Control” shall mean the occurrence of any of
the following events:

 

(i) the approval by the shareholders of the Company of a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets;

 

(ii) the approval by shareholders of the Company of a merger or consolidation of
the Company with any other corporation, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the total voting power represented by
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation;

 

(iii) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becoming the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing thirty percent (30%) or more of the total voting power
represented by the Company’s then outstanding voting securities; or

 

(iv) a change in the composition of the Board, as a result of which fewer than
sixty-six percent (66%) of the directors are Incumbent Directors. “Incumbent
Directors” shall mean directors who either (A) are directors of the Company as
of the date hereof or (B) are elected, or nominated for election, to the Board
with the affirmative votes of at least a majority of those directors whose
election or nomination was not in connection with any transactions described in
subsections (i), (ii) or (iii), or in connection with an actual or threatened
proxy contest relating to the election of directors of the Company.

 

Notwithstanding the foregoing, the term “Change of Control” shall not be deemed
to have occurred if the Company files for bankruptcy protection, or if a
petition for involuntary relief is filed against the Company.

 

(c) High Bonus. “High Bonus” shall mean the highest annual bonus that could have
been paid to the Executive by the Company under the bonus plan or agreement
applicable to the Executive for the preceding five (5) fiscal years, whether or
not such bonus was paid.

 

(d) Involuntary Termination. “Involuntary Termination” shall mean:

 

(i) without the Executive’s express written consent, a significant reduction of
the Executive’s title, authority, duties, position or responsibilities relative
to the Executive’s title, authority, duties, position or responsibilities in
effect immediately prior to such reduction, which would be deemed to occur if
Executive ceases to serve as a senior vice president and general counsel of a
stand-alone publicly traded company; or the removal of the

 

CRITICAL PATH, INC.

CHANGE OF CONTROL SEVERANCE AGREEMENT (MICHAEL ZUKERMAN)

 

-2-



--------------------------------------------------------------------------------

Executive of such title, authority, position, duties or responsibilities, unless
the Executive is provided with comparable title, authority, duties, position and
responsibilities;

 

(ii) without the Executive’s express written consent, a material reduction,
without good business reasons, of the facilities and perquisites (including
office space and location) available to the Executive immediately prior to such
reduction;

 

(iii) without the Executive’s express written consent, a reduction by the
Company of the Executive’s base salary or bonus opportunity as in effect
immediately prior to such reduction;

 

(iv) without the Executive’s express written consent, a material reduction by
the Company in the kind or level of employee benefits to which the Executive is
entitled immediately prior to such reduction with the result that the
Executive’s overall benefits package is materially reduced;

 

(v) without the Executive’s express written consent, the relocation of the
Executive’s principal place of employment to a facility or a location more than
thirty (30) miles from his current location;

 

(vi) any purported termination of the Executive by the Company which is not
effected for Cause or for which the grounds relied upon are not valid; or

 

(vii) the failure of the Company to obtain the assumption of this Agreement or
any other agreement between the Company and Executive by any successors
contemplated in Section 7 below.

 

(e) Termination Date. “Termination Date” shall mean the effective date of any
notice of termination delivered by one party to the other hereunder.

 

2. Term of Agreement. This Agreement shall terminate upon the date that all
obligations of the parties hereto under this Agreement have been satisfied.

 

3. At-Will Employment. The Company and the Executive acknowledge that the
Executive’s employment is and shall continue to be at-will, as defined under
applicable law.

 

4. Severance Benefits.

 

(a) Involuntary Termination in Connection with a Change of Control. If the
Executive’s employment with the Company terminates as a result of an Involuntary
Termination at any time within twenty-four (24) months after a Change of Control
or within three (3) months on or before a Change of Control, and the Executive
signs and does not revoke a standard release of claims with the Company in a
form acceptable to the Company, then the Executive shall be entitled to the
following severance benefits:

 

(i) two (2) times the Executive’s annual base salary as in effect as of the date
of such termination, less applicable withholding, payable in a lump sum within
thirty (30) days of the Involuntary Termination;

 

CRITICAL PATH, INC.

CHANGE OF CONTROL SEVERANCE AGREEMENT (MICHAEL ZUKERMAN)

 

-3-



--------------------------------------------------------------------------------

(ii) two (2) times the High Bonus, less applicable withholding, payable in a
lump sum within thirty (30) days of the Involuntary Termination;

 

(iii) to the extent eligible on the date of termination, the Executive will be
permitted to convert his coverage under the Company’s life insurance plan to an
individual policy for six (6) months from the date of the Executive’s
termination, at no additional after-tax cost than the Executive would have had
as an employee. To the extent such individual coverage cannot be provided
without jeopardizing the tax status of the Company’s life insurance plan, for
underwriting reasons or otherwise, the Company shall pay the Executive an amount
such that the Executive can purchase such benefits separately at no greater
after-tax cost to the Executive than he would have had if the benefits were
provided to the Executive as an employee; and

 

(iv) reimbursement by the Company of the group health continuation coverage
premiums for the Executive and the Executive’s eligible dependents under Title X
of the Consolidated Budget Reconciliation Act of 1985, as amended (“COBRA”) as
in effect through the lesser of (x) eighteen (18) months from the date of such
termination, (y) the date upon which the Executive and the Executive’s eligible
dependents become covered under similar plans or (z) the date the Executive no
longer constitutes a “Qualified Beneficiary” (as such term is defined in Section
4980B(g) of the Code); provided, however, that the Executive will be solely
responsible for electing such coverage within the required time period.

 

(b) Voluntary Resignation in Connection with a Change of Control. If the
Executive’s employment with the Company terminates as a result of a voluntary
resignation within one hundred eighty (180) days following a Change of Control,
and the Executive signs and does not revoke a standard release of claims with
the Company in a form acceptable to the Company, then the Executive shall be
entitled to the following severance benefits:

 

(i) one (1) times the Executive’s annual base salary as in effect as of the date
of such termination, less applicable withholding, payable in a lump sum
immediately upon termination but not earlier than the expiration of any
revocation period applicable to the release which the Executive is required to
deliver as a condition of payment; and

 

(ii) one (1) times the High Bonus, less applicable withholding, payable in a
lump sum immediately upon termination but not earlier than the expiration of any
revocation period applicable to the release which the Executive is required to
deliver as a condition of payment.

 

(c) Termination Apart from a Change of Control. If the Executive’s employment
with the Company terminates other than as a result of an Involuntary Termination
within the twenty-four (24) months following a Change of Control or within three
(3) months on or before a Change of Control, or other than as a result of a
voluntary resignation within one

 

CRITICAL PATH, INC.

CHANGE OF CONTROL SEVERANCE AGREEMENT (MICHAEL ZUKERMAN)

 

-4-



--------------------------------------------------------------------------------

hundred eighty (180) days following a Change of Control, then the Executive
shall not be entitled to receive severance or other benefits hereunder.

 

(d) Accrued Wages and Vacation; Expenses. Without regard to the reason for, or
the timing of, the Executive’s termination of employment: (i) the Company shall
pay the Executive any unpaid wages due for periods prior to the Termination
Date; (ii) the Company shall pay the Executive all of the Executive’s accrued
and unused vacation through the Termination Date; and (iii) following submission
of proper expense reports by the Executive, the Company shall reimburse the
Executive for all expenses reasonably and necessarily incurred by the Executive
in connection with the business of the Company prior to the Termination Date.
These payments shall be made promptly upon termination and within the period of
time mandated by law.

 

5. Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to the Executive (i)
constitute “parachute payments” within the meaning of Section 280G of the Code
and (ii) would be subject to the excise tax imposed by Section 4999 of the Code
(the “Excise Tax”), then the Executive’s benefits under this Agreement shall be
either:

 

(a) delivered in full or

 

(b) delivered as to such lesser extent which would result in no portion of such
benefits being subject to the Excise Tax,

 

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by the
Executive on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code.

 

Unless the Company and the Executive otherwise agree in writing, any
determination required under this Section 5 shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon the Executive and the Company
for all purposes. For purposes of making the calculations required by this
Section 5, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Executive shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section 5. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 5.

 

6. Legal Fees. The Company shall reimburse the Executive up to twenty thousand
dollars ($20,000) for reasonable legal fees incurred as a result of any dispute
between the Executive and the Company relating to this Agreement and arising
following, or within three (3)

 

CRITICAL PATH, INC.

CHANGE OF CONTROL SEVERANCE AGREEMENT (MICHAEL ZUKERMAN)

 

-5-



--------------------------------------------------------------------------------

months on or before, a Change of Control, payable within thirty (30) business
days of the Company’s receipt of a written invoice from the Executive for such
incurred fees.

 

7. Successors.

 

(a) Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the Company’s obligations under this Agreement and agree expressly
to perform the Company’s obligations under this Agreement in the same manner and
to the same extent as the Company would be required to perform such obligations
in the absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this
subsection (a) or which becomes bound by the terms of this Agreement by
operation of law.

 

(b) Executive’s Successors. Without the written consent of the Company, the
Executive shall not assign or transfer this Agreement or any right or obligation
under this Agreement to any other person or entity. Notwithstanding the
foregoing, the terms of this Agreement and all rights of the Executive hereunder
shall inure to the benefit of, and be enforceable by, the Executive’s personal
or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

 

8. Notices.

 

(a) General. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Executive, mailed notices
shall be addressed to him at the home address which he most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.

 

(b) Notice of Termination. Any termination by the Company for Cause or by the
Executive as a result of a voluntary resignation or an Involuntary Termination
shall be communicated by a notice of termination to the other party hereto given
in accordance with this Section 8. Such notice shall indicate the specific
termination provision in this Agreement relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and shall specify the Termination
Date (which shall be not more than thirty (30) days after the giving of such
notice). The failure by the Executive to include in the notice any fact or
circumstance which contributes to a showing of Involuntary Termination shall not
waive any right of the Executive hereunder or preclude the Executive from
asserting such fact or circumstance in enforcing his rights hereunder.

 

9. Non-Solicitation. Until the date that is one (1) year from the date of
termination of the Executive’s employment with the Company, the Executive agrees
and acknowledges that

 

CRITICAL PATH, INC.

CHANGE OF CONTROL SEVERANCE AGREEMENT (MICHAEL ZUKERMAN)

 

-6-



--------------------------------------------------------------------------------

the Executive shall not either directly or indirectly solicit, induce, attempt
to hire, recruit, encourage, take away, hire any employee of the Company or
cause an employee to leave his or her employment either for the Executive or for
any other entity or person. Upon any breach of this Section 9, all severance
payments pursuant to this Agreement shall immediately cease.

 

10. Arbitration.

 

(a) General. In consideration of the Executive’s service to the Company, its
promise to arbitrate all employment related disputes, the Executive’s receipt of
the compensation, pay raises and other benefits paid to the Executive’s by the
Company, at present and in the future, the Executive agrees that any and all
controversies, claims or disputes with anyone (including the Company and any
employee, officer, director, shareholder or benefit plan of the Company in their
capacity as such or otherwise) arising out of, relating to, or resulting from
the termination of the Executive’s service with the Company, including any
breach of this Agreement, shall be subject to binding arbitration in San
Francisco, California (without the necessity for any earlier mediation or other
ADR) under the Arbitration Rules set forth in California Code of Civil Procedure
Sections 1280 through 1294.2, including Section 1283.05 (the “Rules”) and
pursuant to California law. Disputes which the Executive agrees to arbitrate,
and thereby agrees to waive any right to a trial by jury, include any statutory
claims under state or federal law, including, but not limited to, claims under
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act
of 1990, the Age Discrimination in Employment Act of 1967, the Older Workers
Benefit Protection Act, the California Fair Employment and Housing Act, the
California Labor Code, claims of harassment, discrimination or wrongful
termination and any statutory claims. The Executive further understands that
this Agreement to arbitrate also applies to any disputes that the Company may
have with the Executive.

 

(b) Procedure. The Executive agrees that any arbitration will be administered by
JAMS pursuant to its Streamlined Arbitration Rules and that a neutral arbitrator
will be selected in accordance with such rules. The arbitration proceedings will
not allow for discovery. Such arbitration shall occur within thirty (30) days of
the first demand by the Company or by the Executive for arbitration. The
Executive understands the Company will pay for any administrative or hearing
fees charged by the arbitrator or JAMS except that the Executive shall pay the
first $200.00 of any filing fees associated with any arbitration initiated by
the Executive.

 

(c) Remedy. Except as provided by the Rules, arbitration shall be the sole,
exclusive and final remedy for any dispute between the Executive and the Company
and any arbitrator’s award shall be enforceable in any court having
jurisdiction. Accordingly, except as provided for by the Rules, neither the
Executive nor the Company will be permitted to pursue court action regarding
claims that are subject to arbitration except for claims directly related to the
enforcement of an arbitrator’s award. The arbitrator shall, in the award,
allocate the attorneys’ fees of the prevailing party against the party who did
not prevail. In any judicial proceeding in connection with the enforcement of an
arbitrator’s award, the prevailing party shall be entitled to, and shall
receive, its attorneys’ fees and costs. Any payment due Executive under

 

CRITICAL PATH, INC.

CHANGE OF CONTROL SEVERANCE AGREEMENT (MICHAEL ZUKERMAN)

 

-7-



--------------------------------------------------------------------------------

this agreement which is delayed for any reason shall automatically bear interest
at the rate of two percent (2%) per month.

 

(d) Availability of Injunctive Relief. In addition to the right under the Rules
to petition the court for provisional relief, the Executive agrees that any
party may also petition the court for injunctive relief where either party
alleges or claims a violation of this Agreement or the Confidentiality Agreement
or any other agreement regarding trade secrets, confidential information,
non-solicitation or Labor Code Section 2870. In the event either party seeks
injunctive relief, the prevailing party shall be entitled to recover reasonable
costs and attorneys’ fees, subject to Section 6 hereof.

 

(e) Administrative Relief. the Executive understands that this Agreement does
not prohibit the Executive from pursuing an administrative claim with a local,
state or federal administrative body such as the Department of Fair Employment
and Housing, the Equal Employment Opportunity Commission or the workers’
compensation board. This Agreement does, however, preclude the Executive from
pursuing court action regarding any such claim.

 

(f) Voluntary Nature of Agreement. The Executive acknowledges and agrees that
the Executive is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else. The Executive further
acknowledges and agrees that the Executive has carefully read this Agreement and
that the Executive has asked any questions needed for him to understand the
terms, consequences and binding effect of this Agreement and fully understand
it, including that the Executive is waiving his right to a jury trial. Finally,
the Executive agrees that he has been provided an opportunity to seek the advice
of an attorney of his choice before signing this Agreement.

 

11. Miscellaneous Provisions.

 

(a) No Duty to Mitigate. The Executive shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that the Executive may receive from any other source.

 

(b) Waiver. No provision of this Agreement may be modified, waived or discharged
unless the modification, waiver or discharge is agreed to in writing and signed
by the Executive and by an authorized officer of the Company (other than the
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

 

(c) Integration. This Agreement represents the entire agreement and
understanding between the parties with respect to the payment of severance or
other benefits if the Executive’s employment with the Company terminates as a
result of an Involuntary Termination within twenty-four (24) months following a
Change of Control or within three (3) months on or before a Change of Control,
or as a result of a voluntary resignation within one hundred eighty (180) days
following a Change of Control, and supersedes all prior or

 

CRITICAL PATH, INC.

CHANGE OF CONTROL SEVERANCE AGREEMENT (MICHAEL ZUKERMAN)

 

-8-



--------------------------------------------------------------------------------

contemporaneous agreements, whether written or oral, with respect thereto;
provided, however, that this Agreement does not supersede any agreement between
the Company and the Executive with respect to the treatment of options to
acquire Common Stock of the Company [or shares of Common Stock of the Company
with respect to which the Company has a repurchase right] in the event of a
Change of Control and does not supersede any agreement in respect of the payment
of severance or other benefits in circumstances pursuant to which benefits would
not be payable hereunder.

 

(d) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the internal substantive laws, but not the
conflicts of law rules, of the State of California.

 

(e) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

 

(f) Employment Taxes. All payments made pursuant to this Agreement shall be
subject to withholding of applicable income and employment taxes.

 

(g) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

 

* * *

 

[Remainder of this page intentionally left blank.]

 

CRITICAL PATH, INC.

CHANGE OF CONTROL SEVERANCE AGREEMENT (MICHAEL ZUKERMAN)

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

COMPANY:

     

CRITICAL PATH, INC.

            By:  

/s/ William McGlashan, Jr.

               

--------------------------------------------------------------------------------

           

Title:

 

Chairman and CEO

EXECUTIVE:

     

/s/ Michael Zukerman

         

--------------------------------------------------------------------------------

           

Signature

       

/s/ Michael Zukerman

         

--------------------------------------------------------------------------------

           

Printed Name

 

CRITICAL PATH, INC.

CHANGE OF CONTROL SEVERANCE AGREEMENT (MICHAEL ZUKERMAN)

 

-10-